GOF P-4 08/14 SUPPLEMENT DATED AUGUST 15, 2014 TO THE CURRENTLY EFFECTIVE PROSPECTUSES OF EACH OF THE LISTED FUNDS Franklin Money Fund Franklin Templeton Money Fund Trust Franklin Templeton Money Fund Institutional Fiduciary Trust Money Market Portfolio Franklin California Tax-Free Trust Franklin California Tax-Exempt Money Fund The prospectus is amended by adding the following paragraph below the “Minimum Investments” table in the “Your Account - Buying Shares” section: The Fund does not permit investments by futures commission merchants or derivatives clearing organizations for their futures customers. Please keep this supplement with your prospectus for future reference.
